Citation Nr: 1038960	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to May 1983 
and February 2003 to May 2005.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which granted service connection for 
a right shoulder disability, evaluated as 20 percent disabling.  

When this issue was previously before the Board in November 2009, 
the Board remanded the issue for additional development.  The 
issue is now before the Board for final appellate consideration.  

In a decision issued with the November 2009 remand, the Board 
granted a 30 percent evaluation for the Veteran's dysthymic 
disorder.  The Veteran did not appeal the decision to the United 
States Court of Appeals for Veterans Claims.  A March 2010 rating 
decision implemented the 30 percent evaluation, and assigned an 
effective date of March 6, 2006.  The Veteran has not submitted a 
notice of disagreement with the effective date.  

A March 2010 supplemental statement of the case (SSOC) was issued 
which addressed the issue of entitlement to an evaluation for 
dysthymia in excess of 30 percent.  In an August 2010 informal 
hearing presentation (IHP), the Veteran's representative argued 
for an evaluation in excess of 30 percent.  However, as the issue 
of entitlement to an evaluation for dysthymia in excess of 30 
percent should not have been addressed in an SSOC, the Board 
considers the August 2010 IHP to be a new claim for an increased 
evaluation.  

Thus, the issue of entitlement to an evaluation in excess of 30 
percent for dysthymia has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent clinical evidence of record does not show that the 
Veteran's right shoulder disability results in limitation of 
motion of his right arm midway between the side and shoulder 
level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for a right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the June 2006 rating decision granted service connection for a 
right shoulder disability, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective 
May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  
Rather, the Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  See November 2007 statement of the case and March 
2010 SSOC headings "Pertinent Laws; Regulations; Rating Schedule 
Provisions."

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
reports.  The Veteran was provided an opportunity to set forth 
his contentions during a May 2007 hearing before a Decision 
Review Officer at the RO.  

The appellant was afforded relevant VA medical examinations in 
February 2006 and December 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination reports obtained 
in this case are more than adequate, as they are predicated on a 
reading of the Veteran's claims file and medical records, and the 
results of physical examinations.  They consider all of the 
pertinent evidence of record and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's right shoulder were 
provided.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Increased Evaluation 

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran generally contends that he is entitled to a higher 
evaluation for his right shoulder disability.  During his RO 
hearing in May 2007, he stated that could not lift anything with 
his shoulder at work as a mechanic, and he felt incapacitated 
because of it, fearing that it would cost him his job.  He denied 
missing any work on account of his shoulder.  

The evidence shows that the Veteran is right-hand dominant.  His 
right shoulder disability is evaluated as limitation of motion of 
the arm under Diagnostic Code 5201.  A 30 percent evaluation may 
be assigned for limitation of major arm motion midway [45 
degrees] between the side and shoulder level.  Diagnostic Code 
5201.  Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of internal 
and external rotation is from 0 to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2010).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 20 percent for right 
shoulder disability.  The competent clinical evidence of record 
simply does not show that the motion of the Veteran's right arm 
is limited midway between side and shoulder level.  

VA treatment records show complaints and treatment during the 
appeal period.  The Veteran was noted to resemble a body builder 
in April 2007.  The Veteran had an MRI of his shoulder in June 
2007 at which he complained about having severe pains with any 
abrupt movement or when he slept on it.  Unfortunately, the 
quality of the examination was markedly degraded by motion.  In 
July 2007, the Veteran complained of pain in the right elbow and 
was advised to stop lifting weights for a while.  In September 
2009, the Veteran complained of right shoulder pain greater than 
8/10.  On physical examination, he was unable to raise the right 
shoulder more than 110 degrees.  These records do not show 
limitation of motion of the right arm to midway between side and 
shoulder level, and therefore do not warrant a 30 percent initial 
evaluation.  Diagnostic Code 5201.  

The report of a February 2006 VA examination provides a pertinent 
diagnosis of right shoulder arthroscopic rotator cuff repair with 
residuals.   The Veteran's right shoulder active range of motion 
against gravity was from zero to 75 degrees of abduction, with 
pain beginning at zero, and from zero to 75 degrees of flexion, 
with pain beginning at zero.  There was additional limitation of 
motion for each joint on repetitive use from 90 to 180 degrees, 
with pain being the factor most responsible for the additional 
limitation.  

The report of a December 2009 VA examination provides that the 
pertinent diagnosis was degenerative osteoarthritic changes of 
the right shoulder, hypertrophic changes of the acromioclavicular 
joint causing shoulder impingement, rotator cuff arthritic 
changes and tendonitis of the supraspinous tendon and mild 
bursitis by MRI of the right shoulder.  The Veteran's right 
shoulder active range of motion was abduction and flexion each 
from zero to 95 degrees.  There was objective evidence of pain 
following repetitive motion.  There was no additional limitation 
after three repetitions of range of motion.  

These VA examination reports clearly fail to show limitation of 
motion of the Veteran's right arm to halfway between the side and 
shoulder level.  Thus, they do not support a 30 percent 
evaluation.  Diagnostic Code 5201.  

The Board recognizes the Veteran's complaints of right shoulder 
pain, made during VA medical appointments, VA examinations, and 
the May 2007 hearing.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected right shoulder disability are contemplated in 
the current 20 percent disability rating.  The foregoing evidence 
simply does not show that pain, due to the right shoulder 
disability, has caused functional loss comparable to limitation 
of motion of the right arm halfway from the side to the shoulder 
level.  Moreover, according to the December 2009 report the 
Veteran stated that he had no acute flare-ups of right shoulder 
pain during the prior year.  The examiner stated that he could 
not state the degree of limitation caused by periods of flare-ups 
of the right shoulder without resorting to mere speculation 
because he did not examine the Veteran during a flare-up.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria set forth at Diagnostic Code 5201 
are inadequate to rate the Veteran's right shoulder disability.  
There is no suggestion that the rating criteria do not reasonably 
describe the Veteran's right shoulder disability level and 
symptomatology.  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned evaluation is 
adequate, and no referral for extraschedular consideration is 
required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an initial evaluation in excess of 20 percent for a 
right shoulder disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An initial evaluation in excess of 20 percent for a right 
shoulder disability is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


